Citation Nr: 1337976	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite, bilateral hands.

2.  Entitlement to service connection for residuals of frostbite, bilateral feet.

3.  Entitlement to service connection for a right eye disorder, to include as a residual of acute non-granulomatous anterior uveitis of the right eye.

4.  Entitlement to service connection for foot fungus of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran submitted a request to testify before a Veterans Law Judge in his July 2010 VA Form 9.  He later withdrew that request in an April 2013 statement. 

As it pertains to the claims to reopen, additional service department records were received into evidence in June 2008 and in July 2008.  Under the provisions of 38 C.F.R. § 3.156 (c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156 (c) (2013).  Therefore, the Board must reconsider the prior decisions regarding service connection for residuals of frostbite of bilateral hands and feet on a de novo basis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Residuals of Frostbite of the Bilateral Hands and Feet 

The Veteran seeks service connection for residuals of frostbite of the bilateral hands and bilateral feet.

In the previously unappealed rating action issued in September 1999, the RO indicated that the service treatment records were incomplete.

In June 2008 the Veteran submitted a service treatment record that was not previously of record.  This record, dated in October 1970, appears to reflect a finding of 'immersion foot, both feet.'  While this record does not specifically reference a cold weather injury, this record is considered relevant to the claim.

In a statement submitted in July 2008, the Veteran indicated that he was previously informed that his service records had been destroyed in the fire in St. Louis; however, since that time a friend had helped him to obtain some of his medical records.  The Veteran submitted another service treatment record that also was not previously in the claim file.  

It appears that the Veteran's service treatment records, as contained in the claim file, are incomplete.  The claim file does not contain certification from the National Personnel Records Center (NPRC) that the Veteran's service treatment records were destroyed in a fire at that facility in 1973.  

It is also noted that in a statement submitted in November 1998 (in connection with the Veteran's initial application for service connection for frostbite residuals) he indicated that he was treated at an Army clinic in November or December 1969 and/or January or February 1970.  His service personnel records show that he was stationed in Fort Benning, Georgia, and Fort Ord in California during these times.  Thus there may be outstanding in-patient service treatment records as well.

On remand the RO must contact the NPRC and any other appropriate repository, to obtain a complete set of the Veteran's service treatment records. 

Right Eye Disorder

The Veteran also seeks service connection for a right eye disorder, to include as a residual of acute non-granulomatous anterior uveitis of the right eye.

Service treatment records show that while the Veteran was stationed in Vietnam, he was treated for acute non-granulomatous anterior uveitis of the right eye.  He was hospitalized in Da Nang for over a month through mid-December 1970 and then placed on a temporary profile for the condition.  After the period of hospitalization, it was recommended that he remain on profile for another month.

In March 2010 VA afforded the Veteran an examination of his right eye.  After a slit lamp examination, the examiner determined that there was no evidence of iritis in either eye and provided diagnoses of (1) refractive error, and (2) incipient cataracts.  The examiner stated that there was no evidence of iritis and no evidence of any residual from the iritis in the past.  

While the March 2010 examiner indicated in an addendum that there are no residuals from the iritis in service, she did not specifically state whether the current cataract is related to the history of an acute non-granulomatous anterior uveitis of the right eye diagnosed in service, or whether it is otherwise etiologically related to service.  A remand is needed for a clarifying opinion.  

Foot Fungus, Left Foot

Finally, the Veteran claims service connection for foot fungus of the left foot.  

At a VA examination in March 2010, a VA examiner provided a diagnosis of onychomycosis, right foot toenails.  The examination report does not reflect any findings with respect to the claimed left foot skin condition.  Therefore, this examination is inadequate.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  A new examination and nexus opinion that specifically addresses the claimed condition of left foot fungus is required.  
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide copies of any and all service treatment records in his possession.  He should also be asked to identify the Army clinic at which he received treatment for his claimed frostbite residuals.

2.  Contact the NPRC and all other appropriate repositories of records and obtain complete copies of the Veteran's service treatment records, to include any in-patient treatment records from any Army hospital or clinic identified by the Veteran.  If no additional records are located, the RO must then issue a formal finding of unavailability; notify the Veteran that additional service records were not found; and inform him of alternative sources of information which may substantiate his claims.

All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile. 

3.  Contact the Veteran and request that he identify any outstanding private treatment records related to his claimed disabilities.  Thereafter, the RO should request that he provide (or authorize VA to obtain) these records.  Also, obtain complete copies of any relevant VA treatment records not on file dated from April 2012 to the present, and associate these records with the claims file. 

4.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who had first-hand knowledge of his frostbite, fungus, and right eye symptoms during and since service.  Allow an appropriate amount of time for submission of this lay evidence.

5.  After associating any pertinent, outstanding records, schedule the Veteran for appropriate examination(s) to determine the nature and etiology of his claimed frostbite residuals and left foot fungus condition.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must provide opinions as to whether it is as least as likely as not that the claimed conditions of frostbite residuals of the bilateral hands, frostbite residuals of the bilateral feet, and left foot fungus had onset in service, or are otherwise causally related to service, to include the Veteran's combat service in Vietnam.

In rendering these opinions, the examiner must consider the Veteran's statements regarding the incurrence of his disabilities, in addition to his statements regarding the continuity of symptomatology since service, as the Board finds him generally credible in this regard.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

6.  After associating any pertinent, outstanding records, return the file to the VA examiner who provided the March 2010 VA examination report and the April 2012 addendum.  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  The entire claims file must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must provide an opinion as to whether it is as least as likely as not that the diagnosed incipient cataract of the right eye, or any other present eye disorder, had onset during the Veteran's period of service or, is etiologically related to service, to include as a residual of the acute non-granulomatous anterior uveitis of the right eye treated in service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner's lack of necessary expertise.

7.  Then, readjudicate the appeal.  The appellant must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


